HEI Exhibit 10.10(c)

 

AMENDMENT NO. 1 TO JANUARY 1, 2009, RESTATEMENT OF THE
HAWAIIAN ELECTRIC INDUSTRIES, INC.
EXCESS PAY PLAN

 

The following amendments are made to the Hawaiian Electric Industries, Inc.
Excess Pay Plan (the “Plan”), which was restated effective January 1, 2009, to
comply with final regulations under Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”).

 

1.         Effective January 1, 2011, the following is added to the end of
Section 4.1(a):

 

For purposes of determining a Participant’s Excess Pay Plan benefit, the amount
that would be payable under the Retirement Plan shall be calculated by including
in the Participant’s “Compensation,” as defined in the Retirement Plan, any base
salary deferred by the Participant under the Hawaiian Electric Industries
Deferred Compensation Plan.  Any base salary deferred by a Participant shall be
included in the Participant’s “Compensation” in the year and month deferred.

 

2.         In 2009, the Hawaiian Electric Industries, Inc. Pension Investment
Committee amended the 24-month cost-of-living adjustment (“COLA”) in the
Retirement Plan to provide a 12-month COLA that was actuarially equivalent to
the historical 24-month COLA.  The amendment to the Retirement Plan was made
solely to comply with final regulations under Section 401(a)(9) of the Code. 
Since Section 401(a)(9) of the Code is not applicable to the Excess Pay Plan and
since a change from a 24-month COLA to a 12-month COLA in the Excess Pay Plan
would be an impermissible acceleration of Excess Pay Plan benefits under
Section 409A of the Code, this amendment clarifies that that 24-month COLA
continues to apply for purposes of the Excess Pay Plan.

 

3.         Except as modified herein, all the terms and provisions of the Excess
Pay Plan, as amended, shall continue in full force and effect.

 

TO RECORD the adoption of this Amendment No. 1 to the Excess Pay Plan, Hawaiian
Electric Industries, Inc. has executed this document December 13, 2010.

 

 

 

HAWAIIAN ELECTRIC INDUSTRIES, INC.

 

 

 

 

 

 

By

/s/ Chester A. Richardson

 

 

Its Senior Vice President – General Counsel,
Secretary and Chief Administrative Officer

 

--------------------------------------------------------------------------------